Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 6, 9, 10-12, 14-17, 21, 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (WO 2010/114823) in view of Takahashi (US 2012/0097534), Koenigsmann (US 2005/0115045) and West (US 2015/00447975).  
The grounds of rejection set out in the non-final office action mailed July 29, 2021 are incorporated herein. 
Response to Arguments
Applicant's arguments filed October 30, 2021 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant argues that one of ordinary skill in the art upon combination of Liu, Takahashi and Koenigsmann would not have arrived at the required depth, 1mm – 3 mm of the conical cavity required by claim 1. 
The Examiner disagrees because as Koenigsmann teaches a depth of 0.5 mm, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").  Therefore a prima facie case for obviousness has been made in the rejection above. 
Applicants can rebut a prima facie case of obviousness by showing 1) the criticality of the range, 2) by showing the prior art teaches away or 3) by showing that the claimed parameter was not recognized as “result effective”.  
Applicant’s argue the criticality of the prior art range, however, “applicant must show that the particular range is critical, generally by showing that the claimed range achieve unexpected results relative to the prior art range”.  MPEP 2144.05  III. A.  Applicant has not presented this argument as such Applicant has not rebutted the prima facie case of obviousness taught by Koenigsmann. 
Secondly, Applicant argues that Koenigsmann is directed to its invention as being a ferromagnetic sputter target and one of ordinary skill in the art would not be motived to apply the prior art to sputtering targets in general because changing the shape of the taper would affect the uniform distribution of the magnetic leakage flux and destroy the object of the invention of the prior art. 
The Examiner does not agree because targets in general include ferromagnetic targets therefore Koenigsmann would be applicable to selecting a sputtering target that could affect the magnetic field distribution over the sputtering surface.  Changing the taper to suit the desired sputtering target is well within the teachings of Koenigsmann because it teaches an optimized range of depths for the conical cavity. 
Thirdly, Applicant argues that one of ordinary skill in the art would not combine Koenigsmann with Liu because the former is directed to a planar sputtering surface and teaches away from using a non-planar sputtering surface taught by Liu.

Lastly, Applicant argues that one of ordinary skill in the art would not combine Liu with West because West does not teach or suggest the recited element of “the back surface of the target material having a conical cavity.  
In response to applicant's argument that West does not teach the “back surface of the target material having a conical cavity”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Here Koenigsmann teaches this feature. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571 272 8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN J BRAYTON/Primary Examiner, Art Unit 1794